DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 09/19/2022.
Claims 1, 2,21, 22, 11, 12 are amended.
Claims 9 and 19 are cancelled.
Claims 1 – 8, 10 – 18, 20, 21, 22 are presented for examination.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
  


Response to Arguments
Claim Rejections – 35 USC § 101
1. The Applicant asserts that claim 1 does not recite a mental process because the steps are not practically performed in the mind and cites that “for example, the method of claim 1 includes determining, by the processor” and determining a legacy model requires processing of large volume of data that cannot be practically performed in the human mind” and “therefore, claim 1 does not recite a mental process.”

Therefore, at issue is whether or not a mental process is made eligible by the use of a computer or when a computer is used as a physical aid.

In response the argument has been considered but it is not persuasive.

MPEP 2106.04 states, in pertinent part:

III.    MENTAL PROCESSES
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972))...
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper")...
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)...
B.    A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process.
If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another... 
C.    A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea...
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.
1. Performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018)....
2. Performing a mental process in a computer environment... "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper"...


The above highlighted sections of MPEP 2106.04 indicate that the Courts make no distinction between a pure mental process and one which is performed with a physical aid such as a pen and paper or a side rule (mechanical computer) or an electronic computer. MPEP 2106.04 indicates that the proper consideration is the broadest reasonable interpretation which takes into consideration the level of generality with which any computer (i.e., physical aid), and mental steps are recited.

Therefore, while the Applicant argues that the claim recites “by a processor” this does not make the claim eligible under 35 USC 101 because the computer is recited at a high degree of generality and is merely recited as a tool for performing the abstract idea and the Courts make no distinction between a pure mental process and one which is performed with a computer.

Additionally, while the Applicant argues that determining a legacy model requires processing of large volume of data that cannot be practically performed in the human mind the claim does not actually require any particular volume of data and therefore the Applicant’s characterization of the claim does not properly consider the broadest reasonable interpretation.

The claim merely recites “a first dataset” a “second and third dataset for a plurality of different legacy systems associated with at least one of an existing material design... including crack growth rate for at least one loading frequency, a stress ratio or amplitude...”. This does not require any particular volume of data beyond a basic amount which simply includes, for example, a table with a few rows of data that include a crack growth rate (i.e., a number) for a loading frequency, a stress ratio or an amplitude of stress intensity. This is merely a 2D chart which with crack growth rate on the vertical axis (for example) and load frequency on the horizontal axis (for example) a human is capable of reading an understanding such a chart.

The claim further simply recites “determining... a legacy model for each of the plurality of different legacy systems based on the... datasets... the legacy model based on a validity model likelihood validity... the legacy model built as a function of at least one of the loading frequency, the stress ratio, or the amplituce stress intensity factor...” which is merely an observation, judgement or opinion recited at a high degree of generality. While it is “build as a function” and therefore implies a mathematical model, a human is capable of “determining” a mathematical model based on a set of data. Human minds are capable of creating mathematical models (equations) that fit to a set of observed data. This is the very fundamental process of science and humans have done this and taught each other how to do this for thousands of years. There is nothing in the claim limitations which requires some element which the human mind is not equipped to perform. it is simply the mathematical theory of curve fitting. NOTE: this simplest of these would be a first degree polynomial such as a line: Y = ax+b. which might happen if the material has a linear crack growth propagation.

Additionally, the claim merely requires steps such as “estimating the crack propagation rate based on the predictive analysis” and this is simply a mental process of making a judgement or evaluation which may be based on a mathematical calculation. Humans are fully capable of making such judgements especially when looking at, for example, a graph or chart of data. A human mind is fully capable of making the judgement that, for example, if there is a high crack growth rate that a material with a high crack growth rate will have crack growing sooner rather than later.


2. The Applicant further argues that the claim does not recite a mathematical abstract idea.

In response the argument is not persuasive. 

The claim specifically recites “calculating... a model weight to associate with each of the determined legacy models...”.

3. The Applicant argues that the claims “is grounded in a practical application of improving the predictive accuracy of multi-source modeling, which makes the claim as a whole more than a mere drafting effort that monopolizes a judicial exception” because the claim recites “determining... a legacy model for each of the plurality of different legacy systems” and “determining... based on a combination of the determined legacy models for the plurality of different legacy systems and the weight associated therewith, a multi-source model for a new data for the new design...” and “... updating the multi-source model to improve model prediction accuracly...”.

Therefore, at issue is whether or not improving a mathematical model to be more accurate is a practical application of an abstract idea.

The argument has been considered but it is not persuasive. Improvements to the abstract idea itself is not the standard by which a practical application is measured. Rather, a practical application requires elements in addition to the abstract idea to rely or use the abstract idea in a meaningful way. The claim does not do that because the claim simply updates the mathematical model itself. Even if a mathematical model (i.e., equation or formula) is more accurate this does not make the abstract idea itself eligible under 35 USC 101. The claim does not apply the supposedly more accurate model in any way. The claim simply recites “updating the multi-source model.”

4. The Applicant argues that under Step 2B the claims amount to significantly more than the abstract idea by making improvements to the field of engineering system design and in particularly with respect to multi-fidelity  and ensemble modeling techniques. The Applicant states that the specification discloses that addresses challenges with Bayesian Model Averaging (BME) due to large data noise in the modeling process. The Applicant further assert that specific improvements are expressly incorporated into the claims.

Therefore, at issue is whether or not the claim makes an improvement to ensemble modeling techniques.

In response the argument is not persuasive. The claim merely claims the outcome by reciting “updating the multi-source model to improve model prediction accuracy for estimating the crack propagation rate based on the predictive analysis”. This is the very definition of merely claiming the idea of a solution or outcome (i.e., ... to improve model prediction accuracy...) without a particular solution or particular way to achieve the desired outcome.

End Response to Arguments



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1. 
STEP 1: YES: “A method for”
STEP 2A PRONG ONE: YES. The claim recites, in pertinent part,
“estimating a 
receiving,
determining, 

the legacy model based on a validity of each legacy 

calculating (math), 
determining, 

determining a predictive analysis (math) for a new dataset for the new 
and updating the multi-source model to improve model prediction accuracy  for estimating the which is merely a mathematical calculation/analysis (e.g. superposition/decomposition of regression models) for the purpose of estimating (i.e., making a judgement or opinion) about a rate of growth/propagation of a condition in a scenario. A rate of growth/propagation is simply a rate of change for the condition. Therefore, the claim uses mathematical calculations to make a judgement about how fast something is changing.

STEP 2A PRONG TWO: NO.
While the claim recites “by a processor” the processor is merely invoked as a tool and such limitations are not indicative of a practical application.
While the claim recites “crack propagation” and “crack growth” this merely characterizes the rate of growth/propagation to cracks which at best merely limits the use of the mathematical calculation and estimations to a field of use. A field of use is not indicative of a practical application.
While the claim recites “material design” and “systems” these are merely characterizations of the notion of a scenario. Further; the elements of “design” and “systems” are recited at a very high degree of generality and merely generally link the claim to the field of “design” and/or “systems” which isn’t even any particular field of use. The recitation of “material” merely limits the abstract idea to the technological field of any and all materials. merely limiting to a field of use is not indicative of a practical application.
while the claim recites loading frequency as the first independent variable and a stress ratio as the second independent variable and an amplitude stress intensity factor as the third independent variable, this merely characterizes the independent variables in a field of use. A field of use is not indicative of a practical application.
While the claim recites “receiving… a dataset…” and “receiving… datasets…” these are merely insignificant extra-solution activities known as data gathering. Such limitations are not indicative of a practical application.
While the claim recites “saving a record…” this is also insignificant extra solution activity. The claim merely recites, at a high-level of generality to save a record. Such limitations are not indicative of a practical application. While the saving does appear to save the model, the saving doesn’t rely on or use the abstract idea in a meaningful way. The saving is merely recited as a means (e.g. conduit) for outputting of the result of the abstract idea from the computer. As such the general “saving” of a computers output does not itself rely or use the abstract idea itself because the saving is unaffected by the abstract idea.
While the claim recites “determining a predictive analytic for a new dataset for the new design based on the multi-source model” this is merely additional mathematical analysis (e.g., calculations). 
While the claim recites “and updating the multi-source model to improve model prediction accuracy based on the predictive analysis” this is part of the abstract idea itself. Therefore, these are not “additional elements that apply, rely on, or use the judicial exception. Further; “saving a record” is found to be merely insignificant extra solution activity. See MPEP 2106.05(g) which indicates that, for example, printing or downloading is insignificant extra-solution activity. Saving a record is analogous to printing or downloading.

Therefore the claim does not recite additional elements beyond the abstract idea the rely on or use the abstract idea in a meaningful way.

STEP 2B: NO.

While the claim recites  “receiving… a dataset” and “receiving… datasets…” and “saving a record” they are recited at a high level of generality and receiving data and saving records (i.e., data) is conventional acidity.
While the claim recites “and updating the multi-source model to improve model prediction accuracy based on the predictive analysis” this does not recite any particular solution but rather merely claims the idea of a solution or outcome (i.e., an updated multi-source model with improved prediction accuracy).

Therefore, the claim does not recite additional elements beyond the abstract idea itself which are significantly more than the abstract idea itself.

Therefore; due to the above reasons claim 1 is not eligible under 35 UC 101.

Claim 11. 
STEP 1: YES: “A system for”
STEP 2A PRONG ONE: YES. The claim recites, in pertinent part,
“estimating a 


receive a dataset for a new
receiving, second and third datasets for a plurality of different legacy 
determining, 

the legacy model based on a validity of each legacy 

calculating (math), 
determining, 

determining a predictive analysis (math) for a new dataset for the new 
and updating the multi-source model to improve model prediction accuracy  for estimating the which is merely a mathematical calculation/analysis (e.g. superposition/decomposition of regression models) for the purpose of estimating (i.e., making a judgement or opinion) about a rate of growth/propagation of a condition in a scenario. A rate of growth/propagation is simply a rate of change for the condition. Therefore, the claim uses mathematical calculations to make a judgement about how fast something is changing.


STEP 2A PRONG TWO: NO.
While the claim recites “a memory storing processor-executable instructions; and one or more processors to execute the processor-executable instructions to:” this is merely invoked as a tool and such limitations are not indicative of a practical application.
While the claim recites “crack propagation” and “crack growth” this merely characterizes the rate of growth/propagation to cracks which at best merely limits the use of the mathematical calculation and estimations to a field of use. A field of use is not indicative of a practical application.
While the claim recites “material design” and “systems” these are merely characterizations of the notion of a scenario. Further; the elements of “design” and “systems” are recited at a very high degree of generality and merely generally link the claim to the field of “design” and/or “systems” which isn’t even any particular field of use. The recitation of “material” merely limits the abstract idea to the technological field of any and all materials. merely limiting to a field of use is not indicative of a practical application.
while the claim recites loading frequency as the first independent variable and a stress ratio as the second independent variable and an amplitude stress intensity factor as the third independent variable, this merely characterizes the independent variables in a field of use. A field of use is not indicative of a practical application.
While the claim recites “saving a record…” this is also insignificant extra solution activity. The claim merely recites, at a high-level of generality to save a record. Such limitations are not indicative of a practical application. While the saving does appear to save the model, the saving doesn’t rely on or use the abstract idea in a meaningful way. The saving is merely recited as a means (e.g. conduit) for outputting of the result of the abstract idea from the computer. As such the general “saving” of a computers output does not itself rely or use the abstract idea itself because the saving is unaffected by the abstract idea.
While the claim recites “determining a predictive analytic for a new dataset for the new design based on the multi-source model” this is merely additional mathematical analysis (e.g., calculations). 
While the claim recites “and updating the multi-source model to improve model prediction accuracy based on the predictive analysis” this is part of the abstract idea itself. Therefore, these are not “additional elements that apply, rely on, or use the judicial exception. Further; “saving a record” is found to be merely insignificant extra solution activity. See MPEP 2106.05(g) which indicates that, for example, printing or downloading is insignificant extra-solution activity. Saving a record is analogous to printing or downloading.


Therefore the claim does not recite additional elements beyond the abstract idea the rely on or use the abstract idea in a meaningful way.

STEP 2B: NO.

While the claim recites  “receiving… a dataset” and “receiving… datasets…” and “saving a record” they are recited at a high level of generality and receiving data and saving records (i.e., data) is conventional acidity.
While the claim recites “and updating the multi-source model to improve model prediction accuracy based on the predictive analysis” this does not recite any particular solution but rather merely claims the idea of a solution or outcome (i.e., an updated multi-source model with improved prediction accuracy).


Therefore the claim does not recite additional elements beyond the abstract idea itself which are significantly more than the abstract idea itself.

Therefore; due to the above reasons claim 1 is not eligible under 35 UC 101.


Claim 2 recites “wherein each legacy model is determined based on a model for the legacy data for each respective legacy model and a discrepancy model indicative of a discrepancy from the legacy system to the new design” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more. 
Claim 12 recites “wherein each legacy model is determined based on a model for the legacy data for each respective legacy model and a discrepancy model indicative of a discrepancy from the legacy system to the new design” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claim 3 recites further comprising associating the calculated model weight with each of the determined legacy” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claim 13 recites “further comprising the one or more processors to execute the processor-executable instructions to associate the calculated model weight with each of the determined legacy” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more. The recited processors and instructions are merely recited as tool to implement the abstract idea. Therefore these elements are not indicative of a practical application or significantly more.

Claims 4, 14 recite “wherein the model weight to associate with each of the determined legacy model is at least one of a likelihood-based weight, and uncertainty-based weight, and a user-specified weight” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 5, 15 recite “wherein the model weight is calculated as a fixed value for a legacy model” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 6, 16 recites “wherein the model weight is calculated as a variable value for a legacy model, wherein the weight can vary for each data point in a legacy model dataset” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 7, 17 recites “wherein more than one type of model weight to associate with each of the determined legacy model is calculated for at least some of the plurality of legacy models and the cross-validation determine which of the at least one type of model weight to actually associate with each of the determined legacy models” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 8, 18 recites “wherein multiple different types of model weight to associate with each of the determined legacy model is calculated for at least some of the plurality of legacy models and an overall weight is determined for the at least some of the plurality of legacy models based on a combination of the multiple different types of model weight” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 10, 20 recite “wherein the dataset for the new design is insufficient to build an accurate predictive model for the new design” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claim 21 recites “wherein the validity of the legacy model at an input setting is proportional to the probability of the legacy model to predict the output or performance of the new data” which merely characterizes mathematical relationships. Such limitations are not indicative of a practical application or significantly more.

Claim 22 recites “wherein the validity of the uncertainty model is inversely proportional to the predictive uncertainty of the legacy model” which merely characterizes mathematical relationships. Such limitations are not indicative of a practical application or significantly more.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146